DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on October 19, 2021, for Application, title: “System And Method For Dynamic Insurance Coverage In A Subscription Vehicle Service”.

Status of the Claims
Claims 1-20 were pending.  By the 10/19/2021 Response, claim 1, 8, and 15 have been amended, and no claim has been cancelled or added.  Accordingly, Claims 1-20 are pending in the application and have been examined.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,081 and claims 1-6 of U.S. Patent No. 10,580,080.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application recite substantially the same limitations as claims 1-6 of Patent ‘081 and claims 1-6 of Patent ‘080 with minor variations that would have been obvious to one of ordinary skill in the art.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No.  of co-pending Application No. 16/670,337.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application recite substantially the same limitations as claims 1-11 of Application No. 16/670,295 and claims 1-11 of Application No. 16/670,337 with minor variations that would have been obvious to one of ordinary skills in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract 
Step 1:
Claims 1-7 recite a method for insuring clients with access to a shared asset pool through a subscription vehicle service as in the preamble of claim 1.  Claims 8-14 recite a computer system and claims 15-20 recite a computer program product with the comparable elements and limitations.  Therefore, the claims are directed to a process, system, and computer program product which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for insuring clients with access to a shared asset pool through a subscription vehicle service administered at least in part by a server and telematics devices uniquely associated with vehicles comprised in the shared asset pool, the method comprising:
maintaining a fleet of vehicles available for pairing with a plurality of clients of the subscription vehicle service, wherein pairing a client with a vehicle creates a driver-to-vehicle combination;
installing telematics devices in each of the vehicles of the fleet of vehicles;
enabling remote electronic communication over a communications network between the telematics devices and the server;
the telematics devices collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service;
the telematics devices electronically communicating the collected data elements to the server;
for a given client, the server recognizing generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination;
the server packaging the data elements and providing the packaged data elements to one or more insurance providers, wherein the data elements are packaged according to predefined preferences of the one or more insurance providers;
the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination;
based on the quotations, the server selecting an insurance policy;
the server simultaneously activating the selected insurance policy for the new driver-to-vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination;
the server, in communication with the telematics devices, remotely monitoring one or more risk-indicative data elements, wherein the one or more risk-indicative data elements are defined in association with the selected insurance policy;
the server determining that one or more of the one or more risk-indicative data elements has exceeded a predefined threshold;
based on the determination that one or more of the one or more risk-indicative data elements has exceeded a predefined threshold, the server alerting the given client or modifying access to a vehicle associated with the new driver-to-vehicle combination.
In summary, claim 1 recites a process for insuring clients with access to a shared asset pool through a subscription vehicle service by maintaining a fleet of vehicles available for pairing with a plurality of clients to create a driver-to-vehicle combination, installing telematics devices in the fleet of vehicles, enabling remote electronic communication over a communication network between the telematics devices and the server, the method comprising a series of steps by collecting data elements associated with each driver-to-vehicle, communicating the collected data elements to the server, recognizing to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences of insurance providers and providing the packaged data elements to insurance providers for quotations, receiving quotations, selecting insurance policy, simultaneously activating and terminating insurance policy for the previous driver-to-vehicle combination, remotely monitoring and determining whether that risk-indicative data elements has exceeded a predefined threshold, and alerting the given client or modifying access to a vehicle associated with the new driver-to-vehicle combination.
The claim as a whole recites a method of utilizing a computer system (in this case, a subscription vehicle service server) in communications with telematics devices via a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging and providing the packaged data elements to insurance providers for insurance quotation, selecting, swapping 
The claim is directed to a concept of “collecting and processing information for insurance quotation and switching insurance policy” which is a fundamental economic practice (hedging, insurance, mitigating risk) and falls under the abstract idea of “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (see claim 8 - a subscription vehicle service server, database, telematics devices, communications network) do not take the claim out of the methods of organizing human activity grouping.
The claim describes a concept is similar to concepts related to processes of comparing and organizing information for insurance.  The claim is directed to a concept similar to the concepts that have been identified as abstract by the courts, such as “Obtaining and comparing intangible data” in CyberSource, and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Claim 8 recites a computer system and claim 15 recites a computer program product with the comparable elements and limitations as discussed in claim 1.  Hence, these claims are also directed to an abstract idea.
Step 2A, Prong 2:
The claims include the additional elements such as a subscription vehicle service server, database, telematics devices, a processor, a system memory, and 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. utilizing a computing device in communications with telematics devices over a communications network for collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for authorization) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a telematics device, and memory; a generic element for collecting data; a generic element for generating a new driver-to-vehicle combination, a generic element for packaging data elements, and a generic element for selecting and swapping insurance policy) to merely carry out the (Step 2A, Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a subscription vehicle service server, database, telematics devices, a processor, a system memory, and a communications network.  All these additional elements are recited at a high level of generality and merely invoked to perform the generic steps.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the collecting, communicating, recognizing, packaging, providing, receiving, selecting, activating, monitoring, determining, alerting, modifying steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II. 
Dependent claims 2-7, 9-14, and 16-20 depend on independent claims 1, 8, and 15, respectively, and therefore include all the limitations of claims 1, 8, and 15.  Thus, 
Claims 2, 9, and 16 contain more details about the insurance policy that is associated with either the client or the vehicle.  (These claims provide additional details to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 3, 10, and 17 contain more details about the data elements are collected using telematics devices.  (These claims provide additional details to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 4, 11, and 18 contain more details about the anonymizing, packaging, activating, and terminating steps. (These claims provide additional instructions to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 5, 12, and 19 contain more details about the preferred updated quotation is from the same insurance provider of the insurance policy.  (These claims provide additional details to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 6 and 13 contain more details about that the insurance providers are authorized by the client.  (These claims provide additional details to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 7, 14, and 20 contain more details about the activities after alerting the client.  (These claims provide additional instructions to the scope of the invention, but do not integrate the abstract idea into a practical application and do not add an inventive concept to the abstract idea when view individually and in combination with others).

Claims 2-7, 9-14, and 16-20 do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims 1, 8, and 15.  Although the independent claims indicate a computer acts as the processing device in the claimed method, the claims do no more than implementing the abstract idea of collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for quotations.  Using a computer for collecting data, generating data, and providing data for quotations based on data input, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claimed invention is on utilizing a computing device (a subscription vehicle service server in communication with telematics devices over a communications network) for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, provide to insurance providers for quotations, selecting, swapping insurance policy based on the new driver-to-vehicle combination, monitoring the risk-indicative data elements, and alerting the client if monitored risk-indicative data elements exceed predefined threshold.  The claims are not directed to a new type of processor, a telematics device, or a system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus (Step 2B-No).


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

Claim Objections
Claims 9-14 were objected to because of the informalities.  In view of Applicant’s amendment, the objection is withdrawn.

Double Patenting
The terminal disclaimers filed on 10/19/2021 all have been disapproved (see terminal disclaimer review decision, issued on 10/20/2021).  Therefore, the rejection is MAINTAINED.


Claim Rejections - 35 USC § 101
Step 2A, Prong 1:
Applicant argues that the claims are not directed to an abstract idea because none of the elements as recited could be performed by a human mind using pencil and paper (see Remarks, pages 6-8).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the focus of the claims is on utilizing a computing device (a subscription vehicle service server in communication with telematics devices over a communications network) for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, provide to insurance providers for quotations, selecting, swapping insurance policy based on the new driver-to-vehicle combination, monitoring the risk-indicative data elements, and alerting the client if monitored risk-indicative data elements exceed predefined threshold.  The claims are directed to a concept of “collecting and processing information” for insurance policy selection; this is a fundamental economic practice and falls under the abstract idea of “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, Applicant’s arguments are not persuasive.
Step 2A, Prong 2:
Applicant argues that the method solves a need in the subscription vehicle service environment, namely, the need to efficiently assess insurance risk in view of 
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims do not include additional element(s) that integrate the abstract idea into a practical application.  The claims are no more than a method of utilizing an existing computer system for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences, providing them to insurance providers for premium quotations, selecting, swapping insurance policy based on the new driver-to-vehicle combination, monitoring the risk-indicative data elements, and alerting the client if monitored risk-indicative data elements exceed predefined threshold.  The claimed invention is “a business solution” to “a business problem” (see paragraph 3 from Applicant’s Application Publication No. 2020/0065910 A1).
[0003] Therefore, there is a need in the art for a system and method of dynamic insurance coverage suitable for efficiently and cost effectively underwriting clients and/or vehicle assets in a subscription vehicle service application.

Applicant's arguments amount to a general allegation that the claims are patent-eligible without specifically pointing out the specific claim limitations and elements, 
Step 2B:
Applicant argues that the particular configuration of the recited computer system is not well understood, routine, and conventional in the industry.  Moreover, even if the particular configuration of the recited computer system is conventional in the industry, the claims are directed to a method of using the computer system in such a way that was previously unknown to the industry that includes the practical application articulated above.  Applicant also has the similar arguments for computer system claim 8 and computer program 15 (see Remarks, pages 11-13).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims merely utilizing a computer system for collecting data, generating data, and providing data for insurance quotations, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claimed invention is on utilizing a subscription vehicle service server in communication with telematics devices over a communications network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging the data elements according to predefined preferences of insurance providers, providing them to insurance providers for quotations, selecting and 
Applicant has the similar arguments for computer system claim 8 and computer program 15.  Hence, these claims are also reject under the rationale provided for claim 1 above.
In conclusion, Applicant’s arguments are not persuasive and the rejection of claims 1-20 under 35 USC 101 is MAINTAINED.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697